Holderman, J. This cause coming on to be heard on the joint stipulation of the parties hereto, the Court being fully advised in the premises, Finds: That this is a personal injury action brought pursuant to section 8(d) of the Court of Claims Act (Ill. Rev. Stat. 1983, ch. 37, par. 439.8(d)). That pursuant to section 2 — 1009(a) of the Code of Civil Procedure (Ill. Rev. Stat. 1983, ch. 110, par. 2— 1009(a)) the claim of Leobardo Gutierrez for loss of consortium is voluntarily dismissed with prejudice. On March 16, 1983, Claimant, Mary E. Gutierrez, tripped and fell while walking on Illinois Highway Route 47 near or about its intersection with Donovan Avenue, City of Woodstock, County of McHenry, State of Illinois. The parties hereto have agreed to a settlement of this claim, and Respondent agrees to an entry of an award in favor of Claimant in the amount of five hundred dollars and no cents ($500.00) in full satisfaction of this claim. It is thereby ordered that the Claimant, Mary E. Gutierrez, be and hereby is awarded the sum of five hundred dollars and no cents ($500.00) in full satisfaction of this claim.